Citation Nr: 1528592	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-01 933	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error CUE in an October 2012 Board decision that denied entitlement to an effective date earlier than January 10, 2005 for an award of service connection for hypertension and residuals of a stroke, to include as due to CUE in a November 1996 rating decision and September 1999 administrative decision. 

2.  Whether there was clear and unmistakable error CUE in an October 2012 Board decision that denied an effective date earlier than January 10, 2005 for an award of special monthly compensation (SMC) based on the need for regular aid and attendance. 


ATTORNEY FOR THE BOARD

Nathaniel Doan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1969.  The Veteran died in September 2013.  The moving party has been substituted into this appeal.

In an October 2012 decision, the Board denied claims of entitlement to an effective date earlier than January 10, 2005 for an award of service connection for hypertension and residuals of a stroke, to include as due to CUE in a November 1996 rating decision and September 1999 administrative decision and an effective date earlier than January 10, 2005 for an award of SMC based on the need for regular aid and attendance.  Thereafter, the Veteran filed two motions for reconsideration that were denied.  He also appealed the decision to the Court of Appeals for Veterans Claims (Court).  In documents to include one received in January 2013, the Veteran also moved to revise the October 2012 decision on the basis on CUE.

In an March 2015 memorandum decision, the Court affirmed the October 2012 Board decision.  At the Court, the appellant was substituted in the appeal following the Veteran's death and the RO made a formal finding that the appellant was substituted in the Veteran's appeals.  Therefore, the Board finds that the substitution applies to the CUE motion being considered in this decision.  

The Veteran had representation in his appeal.  The appellant, however, has not appointed a representative and appears pro se before the Board.  See 38 C.F.R. § 14.631(g) (2014).



FINDINGS OF FACT

1.  In a October 2012 decision, the Board denied entitlement to an effective date earlier than January 10, 2005 for an award of service connection for hypertension and residuals of a stroke, to include as due to CUE in a November 1996 rating decision and September 1999 administrative decision and an effective date earlier than January 10, 2005 for an award of SMC based on the need for regular aid and attendance.  

2.  Thereafter, the Veteran's representative filed a motion for revision of the October 2012 Board decision based on CUE; the Veteran's adopted daughter has been substituted as the moving party.

3.  In a March 2015 memorandum decision, the Court affirmed the Board's October 2012 decision.


CONCLUSION OF LAW

The October 2012 Board decision is not subject to a claim for revision based on CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, as discussed below, there remains no Board decision remaining that is subject to revision, as it has been replaced by the Court's decision.  Further, the VCAA does not apply to motions of CUE.

The moving party has alleged CUE in an October 2012 Board decision which denied entitlement to an effective date earlier than January 10, 2005 for an award of service connection for hypertension and residuals of a stroke, to include as due to CUE in a November 1996 rating decision and September 1999 administrative decision and an effective date earlier than January 10, 2005 for an award of SMC based on the need for regular aid and attendance.  

All final Board decisions are subject to revision on the basis of CUE except decisions on issues which have been appealed to and decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b).  In this case, as noted in the Introduction, the Veteran appealed the October 2012 Board decision to the Court and the Court affirmed the Board decision regarding both issues for consideration.  In essence, the Court's opinion replaces the Board decision regarding both these issues, and thus, there is no Board decision available for revision.  See Winsett v. Principi, 341 F.3d 1329, 1331-1332 (Fed. Cir. 2003).

In the present case, the Board finds that the moving party's claim of CUE in the October 2012 Board decision must be dismissed because the Court has affirmed the Board's decision; no claim of CUE in a Board decision may be considered.


ORDER

The motion is dismissed.



                       ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



